NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    TODD WILLIAM COVEY, Petitioner.

                         No. 1 CA-CR 20-0413 PRPC
                              FILED 3-18-2021


             Appeal from the Superior Court in Yuma County
                        No. S1400CR200800068
            The Honorable Stephen J. Rouff, Judge Pro-Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles Platt
Counsel for Respondent

Yuma County Legal Defender’s Office, Yuma
By Kristin C. McManus
Counsel for Petitioner
                             STATE v. COVEY
                            Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge Jennifer B. Campbell and Judge
James B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Todd William Covey seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, response, and reply. The petitioner has failed to show an abuse of
discretion.

¶4            For the foregoing reasons, this court grants review but denies
relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2